DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US Pub # 2017/0188681) in view of McMillen et al. (US Pub # 2005/0145617).
In regards to claims 1-10, Leung teaches a heater element for a hair styling appliance, the heater element comprising a substrate (162) having a conductive track (164/166) for generating heat upon application of an electrical current thereto (Paragraph 0040) wherein the conductive track is embedded (Paragraph 0040) within a thickness of the substrate, and wherein the substrate comprises a ceramic material (Paragraph 0040).
Leung does not teach providing an integral temperature sensor that comprises a resistive track, wherein a resistance of the resistive track changes with temperature.
However, McMillin et al. teaches a heater element comprising a substrate having a conductive track (16) for generating heat upon application of an electrical current thereto (Paragraph 0028), and an integral temperature sensor (50) that comprises a resistive track (Paragraph 0040 which teaches a resistance temperature detector (RTD) which is provided as a thin film on the dielectric layer, molecularly bonding it thereto), wherein a resistance of the resistive track changes with temperature (Paragraph 0040, where RTDs function to measure the change in resistance per degree of temperature change), wherein the conductive track, and the resistive track of the integral temperature sensor, are both embedded (Paragraph 0042), and are formed as linear planar layers parallel to one above the other, within a thickness of the substrate (see Figure 7a which demonstrates its extending over an area across the substrate). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heater of Leung to include the embedded RTD of McMillin et al. in order to provide an improved means for controlling temperature in the device.

In regards to claims 11-15 and 18, Leung teaches method of forming a heater element for a hair styling appliance, the method comprising forming, in a substrate (162) a conductive track (164/166) for generating heat upon application of an electrical current thereto (Paragraph 0040) wherein the conductive track is embedded (Paragraph 0040) within a thickness of the substrate, and wherein the substrate comprises a ceramic material (Paragraph 0040).
Leung does not teach the step of providing an integral temperature sensor that comprises a resistive track, wherein a resistance of the resistive track changes with temperature.
However, McMillin et al. teaches a heater element comprising a substrate having a conductive track (16) for generating heat upon application of an electrical current thereto (Paragraph 0028), and an integral temperature sensor (50) that comprises a resistive track (Paragraph 0040 which teaches a resistance temperature detector (RTD) which is provided as a thin film on the dielectric layer, molecularly bonding it thereto), wherein a resistance of the resistive track changes with temperature (Paragraph 0040, where RTDs function to measure the change in resistance per degree of temperature change), wherein the conductive track, and the resistive track of the integral temperature sensor, are both embedded (Paragraph 0042), and are formed as linear planar layers parallel to one above the other, within a thickness of the substrate (see Figure 7a which demonstrates its extending over an area across the substrate). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the heater of Leung to include the step of providing the embedded RTD of McMillin et al. in order to provide an improved means for controlling temperature in the device.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of McMillen et al., as applied to claims 1 and 18 above, in further view of Ford et al. (GB # 2477834).
Regarding claims 16-17 and 19-20, Leung teaches the heater for use on a hair styling tool; but does not teach the tool includes a barrel, the barrel comprising an external surface and a heater-mounting surface inside the barrel, wherein the heater-mounting surface is integrally formed with the external surface; wherein the heater element is mounted on the heater-mounting surface. However, Ford et al. teaches mounting heating elements across tong type hair styling devices (see Figure 1) as well as barrel type hair styling devices (see Figure 2), where the heater is mounted to an inner surface of the barrel (Paragraphs 0051-0052) to secure the heater against a heater mounting surface (Paragraph 0076). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heater of Leung to be incorporated within a hair styling barrel tool, as taught by Ford et al. in order to provide such hair device with the improved heater of minimal loss.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772